



COURT OF APPEAL FOR ONTARIO

CITATION:  Schmitz v. Lombard General Insurance Company of
    Canada, 2014 ONCA 88

DATE: 20140204

DOCKET: C56587

Hoy A.C.J.O., Cronk and Epstein JJ.A.

BETWEEN

Eckhart Schmitz, Louise Darling and Erika Schmitz
    and Kristian Schmitz by their litigation guardian, Louise Darling

Plaintiffs (Respondents)

and

Lombard General Insurance Company of Canada

Defendant (Appellant)

William S. Chalmers and Roseanna R. Ansell-Vaughan, for
    the appellant

William S. Zener, for the respondents

Heard:  January 16, 2014

On appeal from the order of Justice Martin S. James of
    the Superior Court of Justice, dated August 16, 2013.

ENDORSEMENT

INTRODUCTION

[1]

The sole issue in this appeal is when the limitation period begins to
    run for an indemnity claim under the underinsured motorist coverage provided by
    the OPCF 44R, an optional endorsement to the standard form automobile insurance
    policy in Ontario.  The determination of this question requires consideration
    of the discoverability provisions in s. 17 of the OPCF 44R and s. 5 of
the
    Limitations Act, 2002,
S.O. 2002, c. 24.

BACKGROUND

[2]

The facts are straight-forward.

[3]

On July 19, 2006, the respondent, Eckhart Schmitz, was hit by a car
    driven by Ervin Bakonyi.  At the time, Mr. Schmitz had a policy of automobile
    insurance with the appellant, the Lombard General Insurance Company of Canada. This
    policy included an optional endorsement, known as the OPCF 44R.  The endorsement
    provided underinsured motorist coverage to a maximum of $2,000,000, against the
    risk that the limits of a tortfeasor's automobile insurance may not be
    sufficient to indemnify Mr. Schmitz for his losses arising out of an automobile
    accident.

[4]

In June 2007, Mr. Schmitz and members of his family sued Mr. Bakonyi for
    damages in excess of $1,000,000 arising out of the injuries Mr. Schmitz
    sustained in the accident.  In June 2010, Mr. Bakonyis automobile insurance
    coverage was limited to $1,000,000.  The respondents therefore brought this
    action against Lombard for indemnity under the OPCF 44R for any amounts found
    owing to them that were in excess of that amount.

[5]

In its statement of defence, Lombard pleaded that the action was
    commenced after the expiry of the 12-month limitation period in s. 17 of the OPCF
    44R.  The respondents relied on the two-year limitation period set out in s. 4
    of the
Act
.

[6]

The respondents moved under Rule 21 for a determination of the
    limitations issue.  The questions before the motion judge were 1) whether the 12-month
    limitation period in s. 17 of the OPCF 44R was displaced by s. 4 of the
Act
,
    and 2) when the limitation period began to run in respect of claims for
    underinsurance coverage pursuant to the OPCF 44R.

[7]

Relying on this courts decision in
Markel Insurance Co. of Canada
    v. ING Insurance Co. of Canada
, 2012 ONCA 218, 109 O.R. (3d) 652,
    involving the commencement of the limitation period applicable to a loss
    transfer claim between insurers regarding statutory accident benefits, the
    motion judge concluded that the limitation period applicable to claims under
    the OPCF 44R started to run upon a requests being made for indemnification
    under the OPCF 44R.  He reasoned that this commencement date met the
    requirement in s. 5(1)(ii)-(iii) of the
Act
that the loss be caused
    by the omission of Lombard.

[8]

Lombards appeal, advanced during oral argument, is limited to its
    challenge of the motion judges ruling that the two-year limitation period
    under s. 4 of the
Act
commences to run when the claimant makes a
    request for compensation provided by OPCF 44R.

[9]

For the reasons that follow, subject to a minor amendment to the order,
    the appeal is dismissed.

RELEVANT PROVISIONS OF THE OPCF 44R AND THE
ACT

[10]

Section
    17 of the OPCF 44R, the section dealing with the limitation period, provides:

Every action or proceeding against the insurer for recovery
    under this change form shall be commenced within 12 months of the date that the
    eligible claimant or his or her representative knew or ought to have known that
    the quantum of claims with respect to an insured person exceed the minimum
    limits for motor vehicle liability insurance in the jurisdiction in which the
    accident occurred, but this requirement is not a bar to an action which is
    commenced within 2 years of the date of the accident.

[11]

Section
    14 of the OPCF 44R, one of the provisions that deals with the determination of
    the amount recoverable, is relevant to the issues Lombard raises.  Section 14
    provides that, the findings of a court with respect to issues of quantum or
    liability are not binding on the insurer unless the insurer was provided with a
    reasonable opportunity to participate in those proceedings as a party.

[12]

The
    relevant sections of the
Act
relate to the basic limitation period,
    discoverability and agreements to vary or exclude the statutory limitation
    period.  They are:

Basic Limitation Period

4.  Unless
    this Act provides otherwise, a proceeding shall not be commenced in respect of
    a claim after the second anniversary of the day on which the claim was
    discovered.

Discovery

5.  (1)  A
    claim is discovered on the earlier of,

(a) the day on which the person
    with the claim first knew,

(i) that the injury, loss or
    damage had occurred,

(ii) that the injury, loss or
    damage was caused by or contributed to by an act or omission,

(iii) that the act or omission was
    that of the person against whom the claim is made, and

(iv) that, having regard to the
    nature of the injury, loss or damage, a proceeding would be an appropriate
    means to seek to remedy it; and

(b) the day on which a reasonable
    person with the abilities and in the circumstances of the person with the claim
    first ought to have known of the matters referred to in clause (a).

. . .

Agreements

22.  (1)  A limitation period under this
    Act applies despite any agreement to vary or exclude it, subject only to the
    exceptions in subsections (2) to (6).

Exception

(2)  A
    limitation period under this Act may be varied or excluded by an agreement made
    before January 1, 2004.

ANALYSIS

[13]

Lombard
    advances two arguments in support of its position that the limitation period
    started to run when the respondents knew or ought to have known that the
    quantum of their claims against Mr. Bakonyi exceeded $1,000,000.   First, Lombard
    contends that the definition of discoverability in s. 17 of the OPCF 44R applies
    rather than that set out in s. 5 of the
Act
,
notwithstanding Lombards
    acknowledgment that the applicable limitation period is governed by s. 4 of the
Act
.  Second, Lombard argues that even if s. 5 of the
Act
is
    the operative discoverability provision, on proper application of s. 5 to the
    unique circumstances involving claims under the OPCF 44R, the limitation period
    started to run when the respondents first knew or ought to have known that
    their claims against Mr. Bakonyi exceeded $1,000,000.

[14]

We
    do not agree.

[15]

With
    respect to its first argument, Lombard submits that s. 22 of the
Act
renders
    invalid only agreements that vary or exclude the length of the limitation
    period.  The section makes no mention of agreements that deal with when the
    limitation period starts to run.  It follows, argues Lombard, that the
    discoverability provisions in s. 17 of the OPCF 44R remain an enforceable part
    of the endorsement. To hold otherwise, Lombard submits, would sanction
    prejudice to insurers rights to participate in the underlying action in which
    issues of liability and damages are determined.

[16]

This
    argument must be rejected.  As a matter of statutory interpretation, once it is
    acknowledged that s. 4 of the
Act
applies, so too does s. 5.  The two
    provisions must be read together to determine the commencement date of the
    limitation period provided for under s.4.

[17]

In
    our view, this courts recent decision in
Markel
is dispositive of the
    issue when the s. 5 limitation period begins to run in respect of a claim under
    the OPCF 44R.  In
Markel
, the court was concerned with when the
    two-year limitation period under the
Act
begins to run for a loss
    transfer claim made by one insurer against another for indemnification for
    statutory accident benefits paid to an insured.  The parties in
Markel
accepted that the s. 4 limitation period starts to run on the day the claim is
    discovered, within the meaning of s. 5 of the
Act
,
by the
    first party insurer.

[18]

This
    court agreed, observing, at para. 22, the limitation period must be determined
    by interpreting discovered as defined by the Act.  The issue before the
    court, therefore, was when does the first party insurer discover a loss
    transfer claim against the second party insurer within the meaning of s. 5 of
    the [
Act
]? (
Markel
at para. 19).

[19]

The
    court considered the provisions of s. 5 of the
Act
, in particular, ss.
    5(ii), (iii) and (iv), quoted above, to determine when the first party insurer
    may be said to know that there is a loss caused by an omission of the
    second party insurer.  Justice Sharpe, writing for a unanimous court, held:

24
Items (ii) and (iii) [of s. 5 of the
    Act] require that the second party insurer must have done or omitted to do
    something that can be said to have caused a loss.  The second party insurer
    cannot be said to have omitted to indemnify if there was no request for
    indemnification.  It follows that items (ii) and (iii) cannot be satisfied
    until the first party insurer has asserted the loss transfer claim against the
    second party insurer to trigger a legally enforceable claim or obligation.

25
Once the loss transfer claim has been
    asserted, when does the first party insurer know that [the] second party
    insurers omission to pay the claim caused a loss to the first party insurer?

26

Once a legally valid
(
i.e.
,
apart from any issue as

to limitations)

claim is asserted by the
    first party insurers Request for Indemnification, the second party insurer is
    under a legal obligation to satisfy it.  All the facts are present to trigger
    the legal obligation [on] the part of the second party insurer to indemnify the
    first party insurer for the loss.  The situation has crystallized into [a]
    complete and valid legal claim that is immediately enforceable against the
    second party insurer.  There is nothing more that must happen to create the
    legal obligation of the second party insurer to pay the claim
.

27
In my view, it must follow that the
    first party insurer suffers a loss from the moment the second party insurer can
    be said to have failed to satisfy its legal obligation to satisfy the loss
    transfer claim.
I agree with the arbitrator in Federation v. Kingsway that
    the first party insurer suffers a loss caused by the second party insurers
    omission in failing to satisfy the claim the day after the Request for
    Indemnification is made
.  [Emphasis added.]

[20]

In
    our view, this reasoning applies with equal force to the issue raised on this
    appeal.  Once a legally valid claim for indemnification under the OPCF 44R is
    asserted, the underinsured coverage insurer is under a legal obligation to
    respond to it.  To paraphrase and adapt Sharpe J.A.s observations at para. 27
    of
Markel
,
the claimant for indemnity under the OPCF 44R
    suffers a loss from the moment [the insurer] can be said to have failed to
    satisfy its legal obligation [under the OPCF 44R].  Thus, the claimant suffers
    a loss caused by the underinsured coverage insurers omission in failing to
    satisfy the claim for indemnity the day after the demand for indemnification is
    made.

[21]

Furthermore,
    we do not agree with Lombards submission that this interpretation prejudices underinsurers
    facing claims under the OPCF 44R.  There are a number of ways in which underinsurers
    can protect their interests including those provided in s. 14 of the OPCF 44R
    and through a provision requiring the insured to provide timely notice to the
    insurer when he knew or ought to have known he was underinsured.

[22]

Lombards
    second argument is that even if s. 5 of the
Act
does apply, the section
    must be interpreted in the light of the unique circumstances of the OPCF 44R. 
    A proper interpretation of s. 5 in this context leads to the conclusion that the
    limitation period concerning claims against underinsurers under the OPCF 44R starts
    to run when a claimant accumulate[s] a body of evidence that would permit the
    claimant a reasonable chance of persuading a judge that his or her claims
    will exceed the limits of their policy. Lombard submits that, in these
    circumstances, it makes no sense for a limitation period to run from the time a
    demand for indemnification under the OPCF 44R is made.  It says that a claim
    for indemnification cannot be made before completion of the underlying trial,
    as prior to the final resolution of the issues at trial, the necessity and
    quantum of underinsurance will not be established.  Section 14 of the OPCF 44R
    could operate to bar a claimant from making such a demand following trial and
    result in unfairness to the insured.

[23]

We
    reject Lombards second argument.

[24]

Starting
    the limitation period with reference to when the demand for indemnification is
    made does not limit when that demand can or should be made. If, as Lombard
    argues, the limitation period should begin to run when the claimant knew or
    ought to have known that he was underinsured, then surely a claimant can, at
    that point, make a demand for indemnification and need not wait until the
    outcome of the trial is known.

[25]

And,
    s. 14 of the OPCF 44R applies regardless of when the limitation period begins
    to run.

[26]

Finally,
    as in
Markel
, the limitation period applicable to a claim for
    indemnity under the OPCF 44R does not start to run when the demand for
    indemnity is made.  Rather, as held in
Markel
,
default must
    first occur.  Thus, following
Markel
, the limitation period starts to
    run the day after the demand for indemnity was made and paragraph two of the
    motion judges order should be amended accordingly.

DISPOSITION

[27]

Subject
    to the minor amendment to the motion judges order set out above, the appeal is
    dismissed with costs to the respondents in the agreed-upon amount of $10,000,
    including disbursements and applicable taxes.

Alexandra Hoy A.C.J.O.

E.A. Cronk J.A.

Gloria Epstein J.A.


